Title: From John Adams to Joseph Ward, 17 July 1776
From: Adams, John
To: Ward, Joseph


     
      Sir
      Philadelphia. Wednesday July. 17. 1776
     
     Yesterdays Post brought me your Letter of the 8th. instant with Several others containing Intelligence of a Nature very interesting to me. The Prevalence of the Small Pox in Boston, is an incident, which I cannot but esteem fortunate for the public, atho the Stake I have in it, having all my nearest Connections among the earliest Adventurers makes me feel an Anxiety too private and particular, for the situation I am in.
     The Small Pox is really the most formidable Enemy We have to contend with, in the whole Train. And I cannot but rejoice at the Resolution of my Countrymen to Subdue this Enemy first. It is a great Satisfaction to see that no Dangers dismay, no Difficulties discourage, the good People of America.
     You ask when will America take Rank as a Nation? This Question, was answered before it was put, but it Seems the answer had not reached Boston. Before now you are Satisfied I hope. What would you have next?
     Your Troops are all ordered to N. York and Crown Point. The small Pox will Stop all who have taken it, at least for some time. We have not a sufficient Number of Men at New York. I hope our Militia will go. It is a great Grief to me to find by the Returns, that no Massachusetts Militia are yet arrived at New York. I almost wish the Council would order the Regiments from Worcester Hampshire and Berkshire to march thither.
     Rank is not always proportional to Merit, and Promotion seldom keeps Pace with services. The Promotions you mention, are I hope worthy Men: but their Merit and services might perhaps have been Sufficiently rewarded with fewer Steps of Advancement. Or there may be others, who have equally deserved. All that I can Say is that Time and Chance happens to all Men and therefore I hope yours will come Sometime or other. Mine I am pretty sure never will. If you come to New York, which I hope you will, you may perhaps have a better Chance.
     Our Privateers, have the most Skill or the most Bravery, or the best Fortune, of any in America. I hope Captain Johnson was in a private Ship. I dont like to hear that the continental Cruisers, have taken so many and the Provincial Cruisers and privateers so few Prizes. Our People, may as well fight for themselves as the Continent.
     